Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-14 are directed to method of manufacturing non-elected without traverse.  Accordingly, claims 11-14 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Therese Hendricks on 05 May 2021.

The application has been amended as follows: 
CLAIM 1, line 1 “particularly for medical products, pharmaceuticals, cosmetics, food or the like” is replaced with --including medical products, pharmaceuticals, cosmetics--.
	Line 9, “at least a flap element” is replaced with --at least one flap element--.
Line 13 “the removal” is replaced with --removal--.
CLAIM 10, line 1 “particularly for medical products, pharmaceuticals, cosmetics, food or the like” is replaced with --including medical products, pharmaceuticals, cosmetics--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a flap element joined to said attachment portion and movable between an initial configuration wherein said flap element is moved away from said neck, and a final configuration wherein said flap element is fitted at least partially around said neck to form a maneuver key adapted to allow the removal by tearing said closing element off. Fontana (US 2013009864) discloses a flap element that is attached to the neck but fails to teach the flap movable between an initial configuration wherein said flap element is moved away from said neck, and a final configuration wherein said flap element is fitted at least partially around said neck to form a maneuver key adapted to allow the removal by tearing said closing element off. Weiler (US 20120285964) fails to cure the deficiencies of Fontana as the flap does not surround the neck or allow the closing element to be removed by surrounding the neck. Federighi (US 6234333) also fails to cure the deficiencies of Fontana as the flap element does not form a maneuver key adapted to allow the removal of the closing element. For these reasons claims 1-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781